Name: Regulation (EU) 2018/1719 of the European Parliament and of the Council of 14 November 2018 amending Regulation (EU) No 1303/2013 as regards the resources for economic, social and territorial cohesion and the resources for the Investment for growth and jobs goal
 Type: Regulation
 Subject Matter: cooperation policy;  regions and regional policy;  European construction;  economic policy;  budget;  EU finance;  management;  employment
 Date Published: nan

 16.11.2018 EN Official Journal of the European Union L 291/5 REGULATION (EU) 2018/1719 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 November 2018 amending Regulation (EU) No 1303/2013 as regards the resources for economic, social and territorial cohesion and the resources for the Investment for growth and jobs goal THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 177 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, After consulting the European Economic and Social Committee, After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) lays down the common and general rules applicable to the European Structural and Investment Funds. (2) Regulation (EU) 2017/2305 of the European Parliament and of the Council (3) amended Regulation (EU) No 1303/2013, inter alia, as regards the resources allocated for economic, social and territorial cohesion. (3) The general budget of the European Union for the financial year 2018 (4) amended the financial programming for the Youth Employment Initiative (YEI) by increasing commitment appropriations for the specific allocation for the YEI by an amount of EUR 116,7 million in current prices and bringing the overall amount of commitment appropriations for the YEI for 2018 up to EUR 350 million in current prices. (4) The amount of commitment appropriations for 2020 needs to be adjusted downwards accordingly to reflect the frontloading to 2018. Regulation (EU) No 1303/2013 should therefore be amended accordingly. (5) When Article 92(1) of Regulation (EU) No 1303/2013 was amended by Regulation (EU) 2017/2305, certain financial data set in point (a) of Article 1(2) of Regulation (EU) 2017/2305 were wrong. That financial data should be replaced by correct data. Regulation (EU) No 1303/2013 should therefore be amended accordingly. (6) Given the urgency of amending the programmes supporting the YEI, it is appropriate to provide for an exception to the eight week period referred to in Article 4 of Protocol No 1 on the role of national Parliaments in the European Union, annexed to the Treaty on European Union, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community. (7) Given the urgency of amending the programmes supporting the YEI, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1303/2013 is amended as follows: (1) in Article 91, paragraph 1 is replaced by the following: 1. The resources for economic, social and territorial cohesion available for budgetary commitment for the period 2014-2020 shall be EUR 329 982 345 366 in 2011 prices, in accordance with the annual breakdown set out in Annex VI, of which EUR 325 938 694 233 represents the global resources allocated to the ERDF, the ESF and the Cohesion Fund and EUR 4 043 651 133 represents a specific allocation for the YEI. For the purposes of programming and subsequent inclusion in the budget of the Union, the amount of resources for economic, social and territorial cohesion shall be indexed at 2 % per year.; (2) Article 92 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Resources for the Investment for growth and jobs goal shall amount to 96,09 % of the global resources (i.e., a total of EUR 317 073 545 392) and shall be allocated as follows: (a) 51,52 % (i.e., a total of EUR 163 359 380 738) for less developed regions; (b) 10,82 % (i.e., a total of EUR 34 319 221 039) for transition regions; (c) 16,33 % (i.e., a total of EUR 51 773 321 432) for more developed regions; (d) 20,89 % (i.e., a total of EUR 66 236 030 665) for Member States supported by the Cohesion Fund; (e) 0,44 % (i.e., a total of EUR 1 385 591 518) as additional funding for the outermost regions identified in Article 349 TFEU and the NUTS level 2 regions fulfilling the criteria laid down in Article 2 of Protocol No 6 to the 1994 Act of Accession.; (b) paragraph 5 is replaced by the following: 5. Resources for the YEI shall amount to EUR 4 043 651 133 from the specific allocation for the YEI and at least EUR 4 043 651 133 from ESF targeted investment.; (3) Annex VI is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 14 November 2018. For the European Parliament The President A. TAJANI For the Council The President K. EDTSTADLER (1) Position of the European Parliament of 23 October 2018 (not yet published in the Official Journal) and Decision of the Council of 9 November 2018. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) Regulation (EU) 2017/2305 of the European Parliament and of the Council of 12 December 2017 amending Regulation (EU) No 1303/2013 as regards the changes to the resources for economic, social and territorial cohesion and to the resources for the Investment for growth and jobs goal and for the European territorial cooperation goal (OJ L 335, 15.12.2017, p. 1). (4) OJ L 57, 28.2.2018. ANNEX ANNEX VI ANNUAL BREAKDOWN OF COMMITMENT APPROPRIATIONS FOR THE YEARS 2014 TO 2020 Adjusted annual profile (including the YEI top-up) 2014 2015 2016 2017 EUR, 2011 prices 34 108 069 924 55 725 174 682 46 044 910 736 48 027 317 164 2018 2019 2020 Total EUR, 2011 prices 48 341 984 652 48 712 359 314 49 022 528 894 329 982 345 366